DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diab (Pub. No.: US 2008/0197301 A1).
Regarding claims 1 and 9, Diab discloses a patient monitoring sensor (e.g. see element 300), comprising a communication interface (e.g. see element 305, [0027]), through which the patient monitoring sensor can communicate with a monitor (e.g. see element 361); a detector (e.g. see element 303), communicatively coupled to the 
Diab discloses a light source communicatively coupled to the communication interface (e.g. see figure 3 element 301) but does not explicitly say the light source is LED. Diab teaches that it is known to use an LED light source in [0005]-[0006] to ensure the appropriate wavelengths are emitted to illuminate the body tissue while still interacting properly with the faraday shield/cage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an LED light source as taught in [0005]-[0006] of Diab in the light emitter 301 since said modification would provide the predictable results of ensuring the appropriate wavelengths are emitted to illuminate the body tissue while still interacting properly with the faraday shield/cage.
Regarding claims 2 and 10, Diab discloses the aperture includes a plurality of openings (e.g. see figure 6 element 621, [0031]).
Regarding claims 3 and 11, Diab discloses a body having a flexible circuit that couples the LED and the detector to the communication interface (e.g. see [0028], figure 4 element 420, [0029], figure 5 element 570).
Regarding claims 4 and 12, Diab discloses the faraday cage is formed by folding a flap portion (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]) of the sensor over a portion of the body of the sensor where the detector is located.

Regarding claims 6 and 14, Diab discloses the hinge includes conductive material to electrically connect the body of the sensor to the flap portion of the sensor (e.g. see figure 6 elements 601, 605, 607, and 615, [0031]. “EMI shield 600 is made from an electrically conducting material, such as copper or a copper alloy, in order to keep various forms of electromagnetic interference from penetrating its structure”).
Regarding claims 7 and 15, Diab discloses a visual indicator disposed on the body such that when an end of the flap portion is placed adjacent to the visual indicator, the aperture is properly aligned over the detector (e.g. see figure 6 elements 609, 611, 617, 619. The tabs will provide a visual alignment indication).
Regarding claims 8 and 16, Diab discloses the use of an adhesive to connect the shield plate to the EMI shield (e.g. see [0030], [0033], [0034]) but is silent as to the flap portion including an adhesive configured to secure the end of the flap portion to the body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adhesive as taught in [0030], [0033], [0034] of Diab to secure the flap portion to the body since said modification would provide the predictable results of providing a more secure connection between the faraday shield/cage and the device body.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.C.E/Examiner, Art Unit 3792   

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792